Citation Nr: 0615221	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected minimal degenerative changes, left 
acromioclavicular joint, from August 11, 1999 to October 2, 
2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected minimal degenerative changes, left 
acromioclavicular joint, for the period after October 2, 
2002.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the United 
States Army National Guard from February 1993 to June 1993, 
and from July 12 to July 16, 1997, with additional periods of 
active duty for training and inactive duty training.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).


FINDINGS OF FACT

1.  From August 11, 1999 to October 2, 2002, the medical 
evidence shows minimal degenerative changes of the left 
acromioclavicular joint, with full range of motion and no 
instability.

2.  On and after October 2, 2002, the medical evidence shows 
left upper extremity limitation of motion below the shoulder 
level, as well instability and frequent episodes of recurrent 
shoulder dislocation.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
minimal degenerative changes, left acromioclavicular joint 
for the period August 11, 1999 to October 2, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for minimal degenerative changes, left acromioclavicular 
joint for the period on and after October 2, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

3.  The criteria for a separate evaluation of 20 percent for 
recurrent dislocation of a scapulohumeral joint for the 
period on and after October 2, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the appealed May 
2001 RO decision that established service connection for the 
left shoulder disability, the RO sent the veteran a letter 
informing him of the evidence necessary to substantiate the 
claim, what evidence they would collect, and what evidence he 
should submit.  This March 2001 letter did not, however, 
include information regarding the disability evaluation and 
effective dates that would be assigned if the claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran was notified by a February 2004 letter of the 
information and evidence needed to substantiate his 
claim/appeal for a higher disability evaluation for his 
service connected left shoulder injury.  The letter also 
informed him of what evidence they would obtain, including 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify also 
includes informing the veteran that he must send in all 
evidence in his possession pertaining to his claim.  
38 C.F.R. § 3.159(b)(1).  The February 2004 letter expressly 
directed the veteran to do this.

The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  As a final point, while notification 
regarding the evaluation assigned was sent to the veteran 
subsequent to the initial adjudication of this portion of the 
claim, the defect in the timing of this notice was not 
prejudicial to the veteran, as this matter was readjudicated 
after this notice was provided by the January 2006 
supplemental statement of the case.  In other words, the 
essential fairness of the adjudication process has not been 
affected by the error as to the timing of the notification 
letter with respect to entitlement to a higher disability 
evaluation.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
pertinent service medical records and private medical records 
have been associated with the claims file.  The veteran was 
afforded two VA examinations in connection with this claim.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for a left shoulder injury.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id. 

Service connection for a left shoulder injury was granted by 
a May 2001 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201, effective August 11, 1999.  By a December 2004 rating 
decision, a 20 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, effective October 2, 
2002.  In May 2005, a rating decision maintained the 20 
percent evaluation but assigned the rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202.

A July 1998 private examination reported that the veteran, 
"mentioned that his left shoulder clicks and pops out quite 
often," and that he, "had recurring clicks with the ball of 
his left shoulder joint coming out partially when he 
externally rotates his left arm during sleep or during any 
type of physical activity."  The report stated that external 
rotation of the left shoulder caused apprehension as well as 
a clicking sensation, the head of the radius was more 
prominent anteriorly, and the passive external rotation was 
"quite positive" for anterior recurrent subluxation.

At an April 2001 VA examination, the veteran stated that if 
his left shoulder goes into an awkward position, it feels 
like it pops out.  On examination, no tenderness was noted.  
Range of motion was reported as normal with forward elevation 
and abduction to 180 degrees and external and international 
rotation to 90 degrees.  Strength was reported at 5/5.  No 
instability was noted.  X-ray examination showed minimal 
degenerative changes involving the acromioclavicular joint 
with no evidence of a soft tissue abnormality.  The 
impression was minimal degenerative changes of the 
acromioclavicular joints.

A February 2002 private examination indicated that the 
veteran complained of several episodes of subluxation and 
aching of the left shoulder.

In an October 2002 private examination, range of motion 
testing revealed left shoulder flexion to 70 degrees, 
abduction to 50 degrees, and external and internal rotation 
within normal limits.  The diagnosis was chronic shoulder 
pain, with ligament laxity.

During a June 2003 hearing before the Board, the veteran 
testified that he had difficulty lifting his left arm higher 
than his shoulder level, in that at that point he had 
shoulder subluxation.  He also reported pain on motion and 
daily shoulder pain.  

May 2004 VA outpatient treatment records indicate that the 
veteran was seen complaining of pain in the left shoulder for 
several months, a history of left shoulder subluxation, range 
of motion to 90 degrees with pain, and tenderness of the 
anterior aspect.  The diagnosis was probable bursitis of the 
left shoulder.

A June 2004 VA treatment record indicated medical reports 
that the veteran had frequent left shoulder dislocations.  
Pain was described by the veteran as a 6 out of 10.  Left 
shoulder flexion was to 119 degrees, abduction was to 93 
degrees, external rotation was to 51 degrees, with increased 
tightness and pain at the end of the range, and internal 
rotation was to 74 degrees.  Guarding was noted on abduction 
and external rotation.  The assessment was left shoulder pain 
resulting from frequent dislocation.

A March 2005 VA joints examination revealed that the veteran 
was right-handed.  The veteran reported a limited range of 
motion, pain, stiffness, instability, weakness, multiple 
dislocations per year but less than monthly, one to three 
locking episodes per month, and moderate flare-ups every 2 to 
3 weeks.  The veteran reported the injury made it difficult 
for him to hold his 7-pound baby and that he suffered fatigue 
while typing.  The veteran's employment requires typing.

Range of motion testing revealed left shoulder flexion to 180 
degrees, abduction to 90 degrees, with onset of pain at 60 
degrees, external rotation to 90 degrees, and internal 
rotation to 60 degrees with pain.  The diagnosis was 
degenerative joint disease of acromioclavicular joint.

Disability rating for August 11, 1999 to October 2, 2002

As noted above, for the period from August 11, 1999 to 
October 2, 2002, the veteran's left shoulder injury was 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5201, for minimal degenerative changes, 
left acromioclavicular joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Diagnostic Codes 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  Degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  The Board notes that for the purpose of rating 
disability from arthritis, the shoulder is considered to be a 
major joint.  38 C.F.R. § 4.45.

Under the criteria of Diagnostic Code 5201 a 20 percent 
rating is assigned for limitation of motion of the minor arm 
to 90 degrees or to 45 degrees, and a 30 percent rating is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Limitation of motion to shoulder level is 
considered by both forward flexion and abduction.  Cf. 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see 
also 38 C.F.R. § 4.71, Plate I (2005).  The medical evidence 
of record prior to October 2, 2002, particularly the April 
2001 examination report, indicates that the veteran had a 
full range of motion during this time period, and there was 
no suggestion that pain was elicited on motion.  Accordingly, 
a compensable evaluation is not warranted under Diagnostic 
Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Finally, under the criteria of Diagnostic Code 5202, a 20 
percent rating is warranted for recurrent dislocation of the 
minor arm humerus at the scapulohumeral joint with infrequent 
episodes, and guarding of movement at the shoulder level.  A 
40 percent rating is warranted for a fibrous union of the 
minor arm humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.

That said, while the July 1998 private examination report 
indicated that passive external rotation of the veteran's 
left shoulder was "quite positive" for anterior recurrent 
subluxation, the April 2001 VA examination report noted no 
instability, and the February 2002 private examination report 
failed to make any diagnosis as to shoulder subluxation.  
While these latter two reports note that the veteran 
complained of episodes of subluxation, his statements were 
not supported by the objective medical findings made at that 
time.  Accordingly, a compensable or separate rating was not 
warranted under Diagnostic Code 5202 or Diagnostic Code 5203 
(2005) during this period of time, because there was no 
finding of dislocation of the left upper extremity.  

Disability rating on and after October 2, 2002

From October 2002, the veteran's left shoulder disability was 
evaluated as 20 percent disability under Diagnostic Code 
5201, for degenerative changes, left acromioclavicular joint; 
and, as noted, in May 2005, the 20 percent evaluation was 
reassigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under the criteria of Diagnostic Code 5201, a 20 percent 
rating is assigned for limitation of motion of the minor arm 
to 90 degrees or to 45 degrees, and a 30 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
And, in determining whether the veteran had limitation of 
motion to 25 degrees from the side, it is necessary to 
consider reports of forward flexion and abduction.  See 
Mariano, 17 Vet. App. at 314-16; see also 38 C.F.R. § 4.71, 
Plate I.  

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5201, because range of motion findings made 
on examinations on and after October 2002 reflect left 
shoulder abduction from 50 degrees to 93 degrees and flexion 
from 70 degrees to 180 degrees.

The record shows that since October 2002, the veteran has 
consistently reported pain and in March 2005, additionally 
reported weakness in his left shoulder.  The medical evidence 
indicates pain at the end range of motion, pain on further 
motion, guarding, and difficulties with lifting and typing.  
The latest medical examination of record found that pain 
began at 60 degrees on abduction.  The Board finds that there 
is sufficient evidence to show a functional loss of the range 
of movement of the arm below the shoulder level, but not to 
the extent that it limits motion to 25 degrees from the side.  
As such, a rating of 20 percent, but no more, is warranted 
for degenerative changes, left acromioclavicular joint under 
Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2005); DeLuca, 8 Vet. App. at 
206 (1995).

The Board has determined that the veteran's left shoulder 
disability is entitled to a separate and additional rating 
for instability of the left upper extremity under Diagnostic 
Code 5203.  Separate ratings may be assigned for limitation 
of motion of the knee and instability of the knee, because 
the symptomatology of the two separate ratings is not 
overlapping.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997).  By analogy, the Board finds that a separate rating 
for instability/dislocation of the left upper extremity is 
warranted.  The medical evidence of record since October 2, 
2002, supports a separate evaluation of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005) 
due to episodes of dislocation.  Consequently, there is 
sufficient current medical evidence of subluxation to warrant 
an evaluation of 20 percent for recurrent dislocation of the 
left upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  A 20 percent evaluation is the maximum evaluation 
under the provisions of Diagnostic Code 5203.  Moreover, a 
separate rating in excess of 20 percent is not warranted 
under the provisions of Diagnostic Code 5202, as flail joint, 
false flail joint, and fibrous union of the humerus has not 
been shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Moreover, a 30 percent rating under Diagnostic Code 5202 
requires recurrent dislocations and guarding of all arm 
movements.  Limitation of motion of the left arm has been 
considered and assigned a 20 percent rating under Diagnostic 
Code 5201.  To assign a separate evaluation under the 
provisions under Diagnostic Code 5202, would amount to 
pyramiding.  See 38 C.F.R. § 4.14 (2005).  While it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

After review of the evidence, there is no medical evidence of 
record that would support ratings in excess of those 
currently assigned by this decision for a left shoulder 
injury at any time during the periods at issue.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable evaluation for minimal degenerative 
changes, left acromioclavicular joint for the period August 
11, 1999 to October 2, 2002 is denied.

An evaluation in excess of 20 percent for minimal 
degenerative changes, left acromioclavicular joint, for the 
period on and after October 2, 2002 is denied.

A separate evaluation of 20 percent for recurrent dislocation 
of the left shoulder for the period on and after October 2, 
2002 is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


